Title: From Thomas Jefferson to John Page, 20 August 1776
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Philadelphia Aug. 20. 1776.
                    
                    We have been in hourly expectation of the great decision at New York but it has not yet happened. About three nights ago an attempt was made to burn the two ships which had gone up the river. One of the two fire-rafts prepared for that purpose grappled the Phenix ten minutes but was cleared away at last. A tender however was burnt. The two ships came down on Sunday evening and passed all our batteries again with impunity. Ld. Dunmore is at Staten isld. His sick he sent to Halifax, his effective men he carried to Staten  isld. and the blacks he shipped off to the West Indies. Two gentlemen who had been taken prisoners by the enemy have made their escape. They say they are now 20,000 and that another division of 5000 foreigners is still expected. They think Ld. Howe will not attack these 10 days, but that he does not wait for his last division, being confident of victory without. One of these informants was captain of a continental vessel going for ammunition. The mate and crew rose and took the vessel. They fell in with the division of the Hessians which came with the Hessian general and were brought to. The general learning from the dethroned captain what had happened, immediately threw the piratical mate into irons and had the captain to dine with him every day till they got to Halifx where he delivered him, vessel &c. over to the English.—A gentleman who lived some time in this city, but since last winter has become a resident of St. Eustatia writes that by a Dutch ship from Amsterdam they have advice that the states of Holland had refused to renew the prohibition on the exportation of powder to the colonies, or to cede to the English the Scotch brigade in their service, or to furnish them with some men of war asked of them by the British court. This refusal so piqued the ministry that they had been induced to take several Dutch ships, amongst which he sais were two which sailed from that island and were carried to London, another to St. Kitt’s. In consequence of this the Dutch have armed 40 ships of war and ordered 60 more to be built and are raising 20,000 land forces. The French governor in chief of their W. Indies has not only refused to permit a captain of a man of war to make prize of our vessels in their ports but forbidden them to come within gun shot of the ports. The enemy’s men of war being withdrawn from our whole coast to N. York gives us now fine opportunities of getting in powder. We see the effect here already.
                    Two Canadians who had been captains in our Canadian regiment and who General Gates writes us are known in the army to be worthy of good credit made their escape from St. John’s, and came over to our army from Tyonderoga; and give the following intelligence. The enemy did not fortify any place we abandoned. They had 2000 men at Isle aux noix under Genl. Fraser, 2000 at St. John’s under Carleton and some at Montreal. 250 only had been left at Quebec. It was reported that 4000 English troops which were to have been a part of that army had perished at sea which gave great uneasiness. The fleet brot over timber &c. for 50 boats which they attempted to transport by land from the mouth of Sorel to St. John’s, but could not for want of carriages which had been destroyed.  Carleton therefore employed Canadians to build batteaux at St. John’s. He has rendered himself very odious to the Canadians by leving contributions on them in general and confiscating the estates of all those who followed our army or who abscond. Great numbers of the Germans desert daily and are anxiously concealed by the inhabitants. 70 Brunswickers disappeared in one day. Their officers are so much afraid of bush-fighting and ambushes that they will not head any parties to pursue the runaways. The men have the same fears, which prevents them from deserting in so great numbers as is supposed they will when once our fleet shall appear cruising on the lake to receive and protect them. Between the 22d. and 24th. July Carleton and the other generals abandoned all their posts on this side Sorel except St. John’s with as great precipitation as our poor sick army had done, carrying with them their artillery and provisions. This was occasioned by the arrival and mysterious manoeuvres of a fleet at Quebec supposed French, hoisting different colours and firing at Tenders sent from the town to enquire who they were. 200 men were left at Isle aux noix to send them intelligence of our operations, who they say will go down the river if we return into Canada. For this event the Canadians are offering up prayers at the shrines of all their saints. Carleton sometime ago hearing that we were returning with a considerable reinforcement was so terrified that he would have retired immediately had not some of his spies come in and informed him of the deplorable situation to which the small pox had reduced our army. They are recovering health and spirits. Genl. Gates writes that he had accounts of the roads being crowded with militia coming to his assistance. 600 from New Hampshire came in while he was writing his letter, being the first. His fleet had sailed from Tyonderoga to Crown point. Their number and force as in the margin.
                    
                        
                            
                            GUNS
                            SWIVELS
                            MEN
                        
                        
                            1 Schooner
                            12,
                             4 ℔rs.
                            
                            10
                            50
                        
                        
                            1 Sloop
                            12,
                             4s
                            
                            10
                            50
                        
                        
                            1 Schooner
                             4,
                             4s
                            4, 2s
                            10
                            35
                        
                        
                            1 do.
                             2,
                             4s
                            6, 2s
                             8
                            35
                        
                        
                            2 Gallies, each
                             1,
                            12
                            2, 9s
                             8
                            45
                        
                        
                            2 do. each
                             3,
                             9s
                            
                             8
                            45
                        
                        
                            2 do. not quite rigged
                            
                        
                    
                    8 more gallies would be ready to join them in a fortnight when they would proceed down the lake. General Arnold (who is said to be a good sailor) had undertaken the command. We have 200 fine ship carpenters (mostly sent from here) at work. I hope a fleet  will soon be exhibited on that lake such as it never bore. The Indians have absolutely refused Carleton in Canada and Butler at Niagara to have any thing to do in this quarrel, and applaud in the highest terms our wisdom and candour for not requiring them to meddle. Some of the most sensible speeches I ever saw of theirs are on this head, not spoken to us, but behind our backs in the councils of our enemies. From very good intelligence the Indians of the middle department will be quiet. That treaty is put off till October. Were it not that it interferes with our Assembly I would go to it, as I think something important might be done there, which could not be so well planned as by going to the spot and seeing it’s geography. We have great fear that the sending an agent from Virginia to enlist Indians will have ill consequences. It breaks in upon the plan pursued here, and destroys that uniformity and consistency of counsels which the Indians have noticed and approved in their speeches. Besides they are a useless, expensive, ungovernable ally. I forgot to observe that a captain Mesnard of Canada had come to Genl. Gates after the two abovementioned and confirmed their account in almost every article. One of the German deserters travelled with him to within 20 miles of our camp, when he was obliged to halt through fatigue. He passed 3 others of them. Baron Woedlke is dead. No great loss from his habit of drinking. The infamous Bedel and Butterfeild were ordered by Congress to be tried for their conduct. They have been tried by a Court martial, condemned and broke with infamy. We inclose to you all the Commissions mentioned in the last letter of the delegates, except Innis’s to be forwarded to the Eastern shore immediately, and Weedon’s and Marshall’s who we are informed are on the road hither. Would to god they were in N. York. We wait your recommendations for the 2 vacant majorities. Pray regard military merit alone. The commissions now sent do not fix the officers to any particular battalion so that the commanding officer will dispose of them. Cannot you make use of any interest with Lee or Lewis to call Innis over to the Western shore. He pants for it, and in my opinion has a right to ask it. Adieu, Adieu.
                    Davis with the 4000 ℔ of gun powder and 90 stand of arms for Virga. got into Eggharbour. We have sent waggons for the powder to bring it here, and shall wait your further order. We were obliged to open Van Bibber & Harrison’s letter to the Council of safety of Virga. in order to take out the bill of lading without which it would not be delivered.
                 